ESCOLIOS VOTO CONCURRENTE DE LA
JUEZA MIGDALIA FRATICELLI TORRES
- 2006 DTA 53
1. En un contrato de fianza, el fiador se compromete a pagar al acreedor en caso de que el deudor incumpla el contrato subyacente. 31 L.P.R.A. see. 4871. Sin embargo, a diferencia de en el contrato de seguro, en la fianza, el fiador puede repetir contra el deudor, subrogándose en la posición del acreedor, una vez dicho fiador haya cubierto la deuda del deudor. 31 L.P.R.A. see. 4912. [Vicente Guilarte Zapatero, Comentarios al Código Civil y Compilaciones Forales, dirigidos por Manuel Albaladejo, Tomo XXIII, en las págs. 265 et seq.] A cambio de este derecho, el fiador cobra una prima más baja por la fianza que la que cobraría una aseguradora por un seguro. Caguas Plumbing, Inc., v. Continental Const. Corp., res. el 30 de noviembre de 2001, 155 D.P.R._, 2001 J.T.S. 169, que cita con aprobación a Caribe Lumber & Trading Corp. v. Inter-American Builders, Inc., 101 DPR 458, 468-469 (1973).
2. Nota al calce de la opinión:
“[S]i el derecho o la subrogación que corresponde al fiador ha sido lesionado, se opera un cambio en las condiciones de actuación de la obligación garantizada existentes al tiempo de constituirse la fianza y que fueron tenidas en cuenta al asumir ésta, presumiendo que podría contar con todos los derechos y acciones del acreedor a efectos de resarcirse de lo que, eventualmente, debiera pagar. Si esto se hace imposible por hecho del acreedor, el perjuicio del fiador sólo se recompensa con la extinción de la fianza. ” Id. en la pág. 408.